      


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10       CONTINENTAL CASUALTY COMPANY                      Case No. C17-235-RSM
         AND AMERICAN CASUALTY COMPANY
11       OF READING, PENNSYLVANIA,                         ORDER GRANTING DEFENDANT’S
                                                           MOTION FOR VOLUNTARY DISMISSAL
12                   Plaintiffs,                           AND DENYING PLAINTIFFS’ MOTION
13                                                         FOR DECLARATORY JUDGMENT
                       v.
14
         C.D. STIMSON CO.,
15
16                 Defendant.

17            This matter comes before the Court on Defendant C.D. Stimson Co.’s Motion for
18
     Voluntary Dismissal, Dkt #44, and Plaintiffs Continental Casualty Co. and American Casualty
19
     Co.’s Motion for Entry of Declaratory Judgment, Dkt. #45.
20
              The only claims remaining before the Court are Defendant’s counterclaims. See Dkts.
21
22   #34 and #36. Defendant moves to voluntarily dismiss its counterclaims without prejudice

23   pursuant to Rule 41(a)(2) and (c), stating that it has “withdrawn its tender to Plaintiffs of claims
24
     for reimbursement under the insurance policies by letter to Plaintiffs’ counsel submitted
25
     concurrently with this motion.” Dkt. #44 at 2. Plaintiffs do not oppose this Motion. Dkt. #46.
26
27   The Court finds that dismissal of Defendant’s counterclaims without prejudice is appropriate.

28

     ORDER GRANTING DEFENDANT’S MOTION FOR VOLUNTARY DISMISSAL AND
     DENYING PLAINTIFF’S MOTION FOR JUDGMENT - 1
      

            Plaintiffs “move for entry of Judgment in their favor,” without further legal argument,
 1
 2   attaching a proposed judgment stating that Plaintiffs “have no duty to pay as defense expenses

 3   or as indemnity the sums [Defendant] submitted to [Plaintiffs] and for which [Defendant]
 4
     sought reimbursement… that were the subject of this action.” Dkt. #45-1. In Response,
 5
     Defendant argues that Plaintiffs “are belatedly trying to amend their complaint to add a new
 6
 7   claim for declaratory relief and seek summary judgment on that new claim, all in the guise of a

 8   motion for entry of judgment under Federal Rule of Civil Procedure 58(d).” Dkt. #48 at 1.
 9   Defendant argues that the Court cannot enter Plaintiffs’ requested judgment for procedural
10
     reasons, and also because the withdrawal of its tender to Plaintiffs means there is no longer an
11
     actual controversy, and thus the Court no longer has jurisdiction over a claim for declaratory
12
13   relief. Id. at 3 (citing 28 U.S.C. § 2201(a) (expressly requiring an “actual controversy”); United

14   States Nat’l Bank of Ore. V. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 445, 113 S. Ct. 2173,
15   124 L. Ed. 2d 402 (1993)). On Reply, Plaintiffs argue that their Motion is simply trying to
16
     clarify that they have no duty to pay the tendered expenses whether they are classified as
17
     defense or indemnity expenses. See Dkt. #49 at 2–3.
18
19          The Court agrees with Defendant’s analysis.           Given the Court’s prior rulings,

20   Defendant’s unopposed Motion for voluntary dismissal, and Defendant’s withdrawal of tender,
21
     there is no longer an actual controversy for the Court to have jurisdiction over. Plaintiffs are
22
     barred from seeking an expanded judgment on a claim beyond what was pled or argued at
23
24   summary judgment. Their request now for judgment in their favor, filed at this late stage,

25   without argument (until the Reply brief) and simply as a bare judgment, is procedurally
26   improper and would not be granted in any event. This Motion will be denied.
27
28

     ORDER GRANTING DEFENDANT’S MOTION FOR VOLUNTARY DISMISSAL AND
     DENYING PLAINTIFF’S MOTION FOR JUDGMENT - 2
      

           Having reviewed the relevant briefing, attached declarations, and the remainder of the
 1
 2   record, the Court hereby finds and ORDERS:

 3         1) Defendant C.D. Stimson Co.’s Motion for Voluntary Dismissal, Dkt #44, is
 4
               GRANTED.
 5
           2) Plaintiffs Continental Casualty Co. and American Casualty Co.’s Motion for Entry
 6
 7             of Declaratory Judgment, Dkt. #45, is DENIED.

 8         3) All pending Motions are terminated.
 9         4) This case is CLOSED.
10
11
           DATED this 1 day of April 2019.
12
13
14                                             A
                                               RICARDO S. MARTINEZ
15
                                               CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT’S MOTION FOR VOLUNTARY DISMISSAL AND
     DENYING PLAINTIFF’S MOTION FOR JUDGMENT - 3
